UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-K [X]Annual Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended May 31, 2017 [ ]Transition Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number: 333-213009 GEANT CORP. (Exact name of small business issuer as specified in its charter) Nevada 38-3993849 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Number) (IRS Employer Identification Number) Kiranthidiya road 114, Beruwala, Sri Lanka, 12070 Phone: +17027510467 E-mail: office@geantcorp.com (Address, including zip code, and telephone number, Including area code, of registrant’s principal executive offices) None Securities registered under Section 12(b) of the Exchange Act None Securities registered under Section 12(g) of the Exchange Act 1 Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act. Yes  No x Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section 15(d) of the Exchange Act. Yes  No x Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15 (d)of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes x No  Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form 10-K or any amendment to this Form 10-K.  No x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer  Accelerated filer  Non-accelerated filer  Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes  No x State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: 2,855,000 common shares issued and outstanding as of August 15, 2017. 2 TABLE OF CONTENTS Page PART I Item 1. Description of Business. 4 Item 1A. Risk Factors. 6 Item 1B. Unresolved Staff Comments. 6 Item 2 Properties. 6 Item 3. Legal proceedings. 6 Item 4. Mine Safety Disclosures. 7 PART II Item 5. Market for Common Equity and Related Stockholder Matters . 7 Item 6. Selected Financial Data. 7 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 7 Item 7A. Quantitative and Qualitative Disclosures About Market Risk. 9 Item 8. Financial Statements and Supplementary Data. 9 Item 9. Changes In and Disagreements With Accountants on Accounting and Financial Disclosure. 21 Item 9A (T). Controls and Procedures 21 Item 9B. Other Information. 22 PART III Item 10 Directors, Executive Officers, Promoters and Control Persons of the Company . 22 Item 11. Executive Compensation. 24 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters. 25 Item 13. Certain Relationships and Related Transactions, and Director Independence. 25 Item 14. Principal Accounting Fees and Services. 25 PART IV Item 15. Exhibits 26 Signatures 3 PART I Item 1. Description of Business Forward-looking statements Statements made in this Form 10-K that are not historical or current facts are "forward-looking statements" made pursuant to the safe harbor provisions of Section 27A of the Securities Act of 1933 (the "Act") and Section 21E of the Securities Exchange Act of 1934. These statements often can be identified by the use of terms such as "may," "will," "expect," "believe," "anticipate," "estimate," "approximate" or "continue," or the negative thereof. We intend that such forward-looking statements be subject to the safe harbors for such statements. We wish to caution readers not to place undue reliance on any such forward-looking statements, which speak only as of the date made. Any forward-looking statements represent management's best judgment as to what may occur in the future. However, forward-looking statements are subject to risks, uncertainties and important factors beyond our control that could cause actual results and events to differ materially from historical results of operations and events and those presently anticipated or projected. We disclaim any obligation subsequently to revise any forward-looking statements to reflect events or circumstances after the date of such statement or to reflect the occurrence of anticipated or unanticipated events. Financial information contained in this report and in our financial statements is stated in United States dollars and are prepared in accordance with United States generally accepted accounting principles. Organization within the Last Five Years We were incorporated in the State of Nevada on February 26, 2016. We have never declared bankruptcy, have never been in receivership, and have never been involved in any legal action or proceedings. Since incorporation, we have not made any significant purchase or sale of assets. Our business office is located at Kiranthidiya road 114, Beruwala, Sri Lanka, 12070 . Our telephone number is +17027510467. In General We were incorporated in the State of Nevada on February 26, 2016. We just recently started our operations. Our business is the production of paper made from elephant dung (poo) for making different stationery products and distribution thereof primarily in Sri Lanka. We have generated limited revenues since inception and our principal business activities to date also consist of creating a business plan, purchasing a domain-name for our prospective webpage. We are not a “shell company” within the meaning of Rule 405, promulgated pursuant to Securities Act, because we do have hard assets and real business operations. The total estimated minimum amount of funds required to develop our business is approximately $20,000. We need funds for offering costs, general administrative expenses, production equipment purchase, business development, marketing costs, support materials and costs associated with being a publicly reporting company. We have generated limited revenues from operations to date. We will disperse our items in Sri Lanka and neighboring countries. We plan to use various distribution channels for various types of customers. As a rule we arranged for a wholesale exchange, however in future we can make some items for various traveler shops and kiosks; corporate customers and individual customers will be covered by our web page and targeted marketing exercises. Product Overview Geant Corp.’s business is in making unique products to be sold to both mass-market customers and individual clients in future. We want to focus on something that is socially and environmentally responsible so we are contributing to the solution and not adding to the problem. We want to work with something that had more meaning to us, something we could be passionate about, and that possibly could have an important social statement attached to it. All of our paper products are 100% recycled. They do not have any smell. They are made up of 70% fiber from elephant dung and 30% post-consumer paper. All papers everywhere are made from a pulp mixture derived from fiber materials. The most common papers today come from wood fiber pulp from cut trees. Our fibers of choice, of course, are dung fibers. We use the dung fibers from elephants to make our dung paper products. All elephants that generate the dung that we require for our process have at least two things in common: 1) All are herbivores and have highly fibrous diets of different plants and vegetation. 2) All possess inefficient digestive systems that do not completely digest and breakdown all the fibers that they eat. This results in a significant amount of fibers remaining intact when these animals dung. There are no toxic chemicals used in our paper making process. Natural vegetative binding agents, along with water-soluble salt dyes for coloring are used. Our dung papers are handmade and acid free. 4 We are focused on the production of dung paper for mass-market customers to give them the ability of making different stationery products, souvenirs, tourist-oriented products, up-market gifts and interior design items from natural products on advanced and unique designs. It would be easier for them to buy raw materials (paper) from us to produce needed products instead of making paper. It is easier for us at the beginning to set up the production of paper instead of setting up the whole paper production and of different kinds of stationery products at the same time. In the future we have plans about production of some additional stationery items aside from paper. Geant Corp. has the ability to product handmade dung paper for making such original items as, for example:  Bags  Frames  Photo Albums  Notebooks  Stationery  Cards However, first, we intend to launch a mass production of inexpensive handmade dung paper for making different stationery products and various tourist souvenirs, which were made using elephant dung. Potential Customers Our President and Director, Suneetha Nandana Silva Sudusinghe, will showcase our item and arrange with potential clients and wholesale purchasers. We expect to create and keep up a database of potential corporate customers who might be keen on our items. We will catch up with these customers intermittently and offer them free samples, presentations and uncommon rebates now and again. Two fundamental classifications of our customers are:  Wholesale exchange; speaking to expansive organizations, which are assembling diverse stationery items. It is preference for them to purchase fit dung paper instead of making it themselves. Furthermore they have an opportunity to concentrate on the manufacturing process of stationery items.  Corporate customers, speaking to extensive, medium and little scale organizations, different affiliations and so on. This is a somewhat generous fragment of the business sector, which develops and routinely creates interest for different corporate blessings, gifts; things that advance brand mindfulness and so on. Competition We know that there are a number of obstacles to entering the market of dung paper items and the competition is rather high. There are several companies that offer comparative items and we will have to compete with them. We see the main competitive advantage of our competitors in the established customer base and marketing outlets. Howbeit, we arranged on a wholesale exchange, for the most part, so we will have capacity to offer our item for extensive organizations in huge amount. So our item is more extensive, and quality is better, ways to deal with business are more flexible. One of our biggest competitive advantages is that our item is raw material for different companies. So we would have a major measure of delivering item at the brief timeframe. Some of the factors that may affect our business are as follows: 1. Number of Competitors Increase: different companies may follow our business model of distributing high quality paper items made from elephant dung, which will reduce our competitive edge. 2. Price: Our competitors may be selling similar product at a lower price forcing us to lower our prices as well and possibly sell our product at loss. 3. Substitute Products: competitors may substitute items made from elephant dung with comparable items made from dung of some other animals. 5 Marketing Our sole director and chief executive officer, Suneetha Nandana Silva Sudusinghe, will be in charge of promoting of our company and our high quality dung paper. We intend to use such marketing strategies as web advertisements, direct mailing, and phone calls to acquire potential customers. We intend to attract traffic to our website by a variety of online marketing tactics such as registering with top search engines using selected key words and meta-tags, and utilizing link and banner exchange options. We will utilize numerous Internet showcasing instruments to direct activity to our site and distinguish potential clients. As of the date of this prospectus we have already purchased a website (www.geantcorp.com) and plan to develop it. We already have some description of our item, the procedure of production and incorporate some broad data and pictures of items companies can make from our paper. Our site portrays samples of products which company is able to produce, the production procedure, and incorporates some broad data and pictures of high quality dung paper. We plan to utilize Internet advancement apparatuses on Facebook and Twitter to publicize our company and make connections to our site. We will intend to continue our marketing efforts during the life of our operations. There is no guarantee that we will be able to attract and more importantly retain enough customers to justify our expenditures. If we are unable to generate a significant amount of revenue and to successfully protect ourselves against those risks, then it would materially affect our financial condition and our business could be harmed. Description of property Our sole officer and director, Suneetha Nandana Silva Sudusinghe, has agreed to provide us his own premises at no charge. He will not take any fee for these premises. This premise is used for production of the goods. On September 28, 2016 the Company has signed Rent office agreement, beginning on January 1, 2017 and will terminate on January 01, 2018. These premises will be used as representative office for the customers. The rent payment is $120 per month. As of May 31, 2017 we have $600 of rent expense. Insurance We do not maintain any insurance and do not intend to maintain insurance in the future. Because we do not have any insurance, if we are made a party of a products liability action, we may not have sufficient funds to defend the litigation. If that occurs a judgment could be rendered against us that could cause us to cease operations. Research and Development Expenditures We have not incurred any research expenditures since our incorporation. Bankruptcy or Similar Proceedings There has been no bankruptcy, receivership or similar proceeding. Employees; Identification of Certain Significant Employees We currently have no employees, other than our sole officer and director Suneetha Nandana Silva Sudusinghe. Item 1A. Risk Factors Not applicable to smaller reporting companies. Item 1B. Unresolved Staff Comments Not applicable to smaller reporting companies. Item 2. Description of Property We do not own any real estate or other properties. Item 3. Legal Proceedings We know of no legal proceedings to which we are a party or to which any of our property is the subject which are pending, threatened or contemplated or any unsatisfied judgments against us. 6 Item 4. Mine Safety Disclosures Not applicable. PART II Item 5. Market for Common Equity and Related Stockholder Matters Market Information There is a limited public market for our common shares. Our common shares are not quoted on the OTC Bulletin Board at this time.Trading in stocks quoted on the OTC Bulletin Board is often thin and is characterized by wide fluctuations in trading prices due to many factors that may be unrelated to a company’s operations or business prospects. We cannot assure you that there will be a market in the future for our common stock. OTC Bulletin Board securities are not listed or traded on the floor of an organized national or regional stock exchange. Instead, OTC Bulletin Board securities transactions are conducted through a telephone and computer network connecting dealers in stocks. OTC Bulletin Board issuers are traditionally smaller companies that do not meet the financial and other listing requirements of a regional or national stock exchange. Number of Holders As of May 31, 2017, the 2,855,000 issued and outstanding shares of common stock were held by a total of 31 shareholder of record. Dividends No cash dividends were paid on our shares of common stock during the fiscal year ended May 31, 2017 and 2016. Recent Sales of Unregistered Securities The Company has 75,000,000, $0.001 par value shares of common stock authorized. On April 22, 2016, the Company issued 2,000,000 shares of common stock to a director for cash proceeds of $2,000 at $0.001 per share. Purchase of our Equity Securities by Officers and Directors On April 22, 2016, the Company offered and sold 2,000,000 restricted shares of common stock to our president and director, Suneetha Nandana Silva Sudusinghe, for a purchase price of $0.001 per share, for aggregate offering proceeds of $2,000, pursuant to Section 4(2) of the Securities Act of 1933 as he is a sophisticated investor and is in possession of all material information relating to us. Further, no commissions were paid to anyone in connection with the sale of these shares and general solicitation was not made to anyone . Other Stockholder Matters None. Item 6. Selected Financial Data Not applicable to smaller reporting companies . Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations The following discussion should be read in conjunction with our financial statements, including the notes thereto, appearing elsewhere in this annual report. The following discussion contains forward-looking statements that reflect our plans, estimates and beliefs. Our actual results could differ materially from those discussed in the forward-looking statements. Our audited financial statements are stated in United States Dollars and are prepared in accordance with United States Generally Accepted Accounting Principles. 7 Results of Operations for the year ended May 31, 2017 and 2016: Revenue and cost of goods sold For the year ended May 31, 2017 the Company generated total revenue of $14,192 from selling products to the customer. The cost of goods sold for the year ended May 31, 2017 was $3,898 , which represent the cost of raw materials . For the year ended May 31, 2016 the Company generated no revenue . Operating expenses Total operating expenses for the year ended May 31, 2017 were $36,966. The operating expenses for the year ended May 31, 2017 included advertising expense of $11,970; bank charges of $1,111; depreciation expense of $2,588; legal fees of $3,200; audit fees of $11,000; office supplies of $1,577; professional fees of $4,920; rent expense of $600. Total operating expenses for the year ended May 31, 2016 were $433. The operating expenses for the year ended May 31, 2016 included website expense of $280; bank charges of $120; depreciation expense of $33. Net Loss The net loss for the year ended May 31, 2017 and 2016 was $26,672 and $433. Liquidity and Capital Resources and Cash Requirements At year ended May 31, 2017 , the Company had cash of $6,185 ($1,065 as of May 31, 2016). Furthermore, the Company had a working capital deficit of $13,095 (deficit of $353 as of May 31, 2016 ). During the year ended May 31, 2017, the Company used $32,221 of cash in operating activities due to its net loss and increase in prepaid expenses of $823, increase in inventory of $7,034; decrease in accounts payable of $280 and depreciation of $2,588. During the year ended May 31, 2016, the Company used $2,082 of cash in operating activities due to its net loss and increase in inventory of $1,962; increase in accounts payable of $280 and depreciation of $33. During the year ended May 31, 2017 the Company used $22,852 of cash in investing activities, spent on purchase of equipment. During the year ended May 31, 2016 the Company used $1,953 of cash in investing activities, spent on purchase of equipment. During the year ended May 31, 2017, the Company generated $60,195 of cash in financing activities, came from loan from director and shares purchase . During the year ended May 31, 2016, the Company generated $5,100 of cash in financing activities, came from loan from director and shares purchase . Our auditors have issued a “going concern” opinion, meaning that there is substantial doubt we can continue as an on-going business for the next twelve months unless we obtain additional capital. Our only sources for cash at this time are investments by others in this offering, selling our paper dung products and loans from our director. We must raise cash to implement our plan and stay in business. Management believes that current trends toward lower capital investment in start-up companies pose the most significant challenge to the Company’s success over the next year and in future years. Additionally, the Company will have to meet all the financial disclosure and reporting requirements associated with being a publicly reporting company. The Company’s management will have to spend additional time on policies and procedures to make sure it is compliant with various regulatory requirements, especially that of Section 404 of the Sarbanes-Oxley Act of 2002. This additional corporate governance time required of management could limit the amount of time management has to implement is business plan and impede the speed of its operations. Limited operating history; need for additional capital There is no historical financial information about us upon which to base an evaluation of our performance. We are in a start-up stage of operations and have generated limited revenues since inception. We cannot guarantee that we will be successful in our business operations. Our business is subject to risks inherent in the establishment of a new business enterprise, including limited capital resources and possible cost overruns due to price and cost increases in services and products. 8 Off-Balance Sheet Arrangements The Company does not have any off balance sheet arrangements that have or are reasonably likely to have a current or future effect on the Company's financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources. Related Party Transactions It was signed loan agreement between Geant Corp. and the director of the Company Suneetha Nandana Silva Sudusinghe. Director has agreed to loan the Loan Amount to the Company in the event of not raising sufficient amount of funds from the offering in accordance to the Form S-1 registration statement of the Company; director agrees to loan the Loan Amount to the Company on demand of the Company; the Company will conduct the repayments of all amount of Director’s loan accordingly to the sequence of loans; director will be repaid from revenues of the Company, when it starts earn significant revenues; advanced Loan funds are non-interest bearing, secured and payable upon demand; Item 7A. Quantitative and Qualitative Disclosures about Market Risk Not applicable to smaller reporting companies. Item 8. Financial Statements and Supplementary Data 9 GEANT CORP. FINANCIAL STATEMENTS Year Ended May 31, 2017 and Period From February 26, 2016 (inception) to May 31, 2016 Table of Contents Page Report of Independent Registered Public Accounting Firm 11 Balance Sheets as of May 31, 2017 and May 31, 2017 13 Statements of Operations for the year ended May 31, 2017 and May 31, 2016 14 Statement of Changes in Stockholders’ Equity For the period from February 26, 2016 (inception) to May 31, 2017 15 Statements of Cash Flows for the year ended May 31, 2017 and May 31, 2016 16 Notes to Financial Statements 17 10 GEORGE STEWART, CPA 316 17
